Title: To George Washington from Lieutenant Colonel James Wilkinson, 28 March 1778
From: Wilkinson, James
To: Washington, George



Sir.
Reading [Pa.] 28th March 1778

I beg you to receive the grateful Homage of a sensible Mind, for your condescension in exposing to me M[ajo]r Genl Gates’s Letters which Unmask his Artifice & efforts to ruin me. The Authenticity of the Information recd thro Lord Stirling I cannot confirm; As I solemnly assure Your Excellency I do not remember the Conversation which passed on that occasion, nor can I recollect particular passages of that Letter as I had but a cursory view of it, at a late Hour; however I so well remember its general Tenor that (altho Major General Gates has pledged his Word it is a wicked & Malicious Forgery) I will stake my Reputation if the Genuine Letter is produced, that Words to the effect will appear; else how could Conway acknowledge to Col. Stewart that he had wrote such a Letter, or how could Doctr Hutchison have heard this identical passage mentioned in Philadelphia before he left that

City. I am with the most profound respect and the firmest Attachment, Your Excellencys, Obliged & ready Servant

James Wilkinson

